DETAILED ACTION
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-6 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1 and 6. Claim 1 includes A component-mounting device, comprising: a component-mounting board including a first surface and a second surface opposite to the first surface; a connector component including a plurality of terminal-fixing portions that fixes a terminal extending in one axis direction orthogonal to the first surface and a base portion, the connector component being provided on the first surface; a heat sink that faces the second surface and includes a first screw seat that faces the base portion in the one axis direction with the component-mounting board interposed between the first screw seat and the base portion; and a first screw portion that is disposed inside the opening portion and is engaged with the first screw seat through the component-mounting board in combination with all other elements of the base claim. Claims 2-5 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 6 includes an electronic apparatus, comprising: a motor; a busbar unit that electrically connects to the motor; and a component-mounting device including a component-mounting board including a first surface and a second surface opposite to the first surface, a connector component including a plurality of terminal-fixing portions that fixes the terminal and a base portion, the connector component being provided on the first surface, a heat sink that faces the second surface and includes a screw seat that faces the base in the one axis direction with the component-mounting board interposed between the screw seat and the base, and a screw portion that is disposed inside the opening portion and is engaged with the screw seat through the component-mounting board in combination with all other elements of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841